Citation Nr: 1141340	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder and as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009 the Board remanded the issues of service connection for headaches and for a psychiatric disorder, claimed as an anxiety disorder.  However, it also appears that he is claiming service connection for PTSD due to one or more inservice vehicular accidents.  The Veteran was to be afforded notice in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and this was done by RO letter later in December 2009.  Private clinical records from two sources were to be obtained.  Although the Veteran has stated in an undated letter that he was unable to obtain those records, the RO has now obtained them and they are associated with the claim files.  

The 2009 Board remand instructed that the Veteran be afforded a VA examination as to his claimed headaches.  This was done in January 2010 at which time there was an opinion that, in light of inservice complaints of headaches, the Veteran now had post-traumatic headache which were at least as likely as not secondary to trauma sustained during service.  Then, a December 2010 rating decision granted service connection for headaches which were assigned an initial 10 percent disability rating, both effective February 23, 2005.  This grant is a complete grant of the benefit sought on appeal and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board notes that the Veteran is also service-connected for residuals of a right shoulder injury, sustained in an inservice vehicular accident.  

The issue of service connection for a psychiatric disorder, claimed as anxiety disorder and as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in the November 2009 Informal Hearing Presentation the Veteran's service representative stated that the Veteran had requested a local hearing before a Decision Review Officer (DRO) but that he had subsequently withdrawn the request.  

In this regard, in the Veteran's January 2008 VA Form 9 he indicated that he did not want a Board hearing.  He did the same in VA Form 9 of February 20, 2008.  Also on file are two other documents, both dated February 20, 2008.  In one of these the Veteran again indicated that he did not want a hearing.  However, in the other document, also dated February 20, 2008, the Veteran indicated that he did want a local hearing with the Wilmington RO Decision Review Officer (DRO).  

Thus, given the current state of the record, the Veteran should be contacted and explained the means available to him to render testimony in support of his claim and he should be requested to clarify whether he desires any type of hearing.  

Although the 2009 Board remand did not request that the Veteran be afforded a VA examination for the purpose of determining the nature, time of onset, and etiology of any and all current psychiatric disability(ies) that the Veteran now has, he was afforded a VA psychiatric examination in February 2011.  At that time the diagnoses were alcohol abuse, drug abuse, and a bipolar disorder.  No opinion was render as to any nexus of these disorders to the Veteran's military service or any incident during service.  Nevertheless, an addendum in April 2011 states that the Veteran's claim file was again reviewed and that:

The Dx of PTSD related to the Veteran's MVA cannot be justified as the Veteran does not have any symptoms of avoidance or hypervigilance, related to his accident.  Similarly, his current symptom of anxiety seem to be more a component of his bipolar disorder rather than having any correlation of [sic] relation to his MVA accident.  The Veteran was not Dx. with bipolar disorder until ten years after he was discharged from [the] military.  There is no evidence that his bipolar disorder existed prior to his military service.  Therefore his military experience could not have aggravated this condition.  

The Veteran's service representative avers that the February 2011 VA examination, even together with the April 2011 addendum, are inadequate.  Specifically, the examiner did not opine whether the Veteran's bipolar disorder had its onset during service.  Moreover, while the examiner indicated that the Veteran did not have PTSD as a result of an inservice vehicular accident(s), the examiner did not address whether the current bipolar disorder was caused by or related in any way to any inservice vehicular accident(s).  

Additionally, the service representative noted that the Veteran has stated that his manic moods and anxiety attacks follow his headaches.  Thus, since the Veteran is now service-connected for headaches, an opinion should be obtained as to whether there is "a secondary connection" between his service-connected headaches and his claimed psychiatric disorder.  In support of this argument, the Veteran's service representative cited Barr v. Nicholson, 21 Vet. App. 303, 312 (1007), which was previously cited by the Board in the 2009 remand.  

The January 2010 VA examination as to the Veteran's claim for service connection for headaches reported that he had been in two motor vehicle accidents during service.  However, the service treatment records (STRs) and postservice private and VA clinical records indicate that there was only one vehicular accident during service, in December 1983.  However, private clinical records of a mental health worker also indicate that he had had two head injuries and further noted that he had been in two motorcycle accidents, one in 1987 and the other in 2004 (both of which would have been after his military service).  On the other hand, private clinical notes from that same source show that in March 2007 it was reported that he had a 22 year history of fighting and aggression with his wife (which would antedate this behavior to about 1985).  Another clinical note from that same source in February 2007 indicates that he had been depressed since 1998.  

Given the possible chronology of these events and symptoms, the Veteran should be requested to clarify whether he had any postservice head injury and, if so, the nature, date, and place of the injury as well as the dates and places of all treatment for any postservice head injury.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and explain to him the means available to him to render testimony in support of his claim.  He should be requested to clarify whether he desires any type of hearing.  

If he responds in the affirmative, he should be provided the opportunity to attend a hearing in support of his claim.  

Also, contact the Veteran and request that he clarify whether he had any postservice head injury(ies) and, if so, the nature, date, and place of the injury as well as the dates and places of all treatment for any postservice head injury(ies).  

Based on the information which the Veteran provides, if any, the appropriate steps should be taken in an attempt to obtain all relevant postservice treatment records of any postservice head injury(ies).  

2.  Afford the Veteran a psychiatric examination to determine the nature and etiology of any and all current psychiatric disorder(s) that he now has.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

Has the Veteran developed (1) PTSD due to an inservice head injury; (2) a bipolar disorder due to an inservice head injury; (3) any other acquired psychiatric disorder due to an inservice head injury; and (4) does the Veteran now have any acquired psychiatric disorder that had its onset during service or is otherwise related to his military service?  

a.  In making this assessment, if the examiner finds that the Veteran has developed any acquired psychiatric disorder the examiner is asked to comment on whether there is any medical reason to either accept or reject the proposition that an inservice head injury was a cause of or a contributing factor in the subsequent development of any acquired psychiatric disorder.  

b.  Is it at least as likely as not that the Veteran's service-connected headaches are the cause of any currently diagnosed psychiatric disorder?

c.  Is it at least as likely as not the Veteran's service-connected headaches , caused a worsening of any currently diagnosed acquired psychiatric disorder, beyond the natural progress of any such acquired psychiatric disorder?  If so, the examiner is asked to quantify the degree, if possible. 

In reaching an opinion or assessment the examiner is asked to comment on whether, if the Veteran had two head injuries with one being during active service and the other being after active service, the combined effect of both head injuries caused or led to the subsequent development of any acquired psychiatric disorder that the Veteran may now have.  

Also, please comment on the private clinical notation that the Veteran has had a 22 year history of fighting and aggression with his wife (which would antedate this behavior to about 1985) and the clinical significance, if any, of this with respect to whether any current acquired psychiatric disorder is related to the Veteran's military service or his now service-connected headaches which are of service origin (stemming from the inservice head injury).  

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

3.  The Veteran is hereby advised that failure to report for any scheduled VA examinations without good cause shown may result in the denial of the claims for service connection. 

4.  Thereafter, readjudicated the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

